Title: Patrick Gibson to Thomas Jefferson, 5 June 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 5th June 1813
          Mr Taylor informs me that being about to leave town and expecting to be absent when his notes will fall due, he would prefer taking them up now provided a liberal discount were allowed and requested
			 that I would propose it to you—his offer is $6250 in money—I am induced to mention it to you under an impression that it might be to the interest of
			 Mr Mazzei to take advantage of the present low rate of exchange, which a prospect of peace would immediately raise so as to occasion to him a difference of much more moment—A report is in circulation
			 that an order of Council has been issued permitting vessels loaded & loading having licences to sail—this I hope will tend to bring a few purchasers forward, I have offer’d yours at 5$—A part of Burr’s powder mill has blown up and four lives lost—With great respect Yours
          Patrick
            Gibson
        